Citation Nr: 0613457	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an earlier effective date than July 28, 2002, 
for additional compensation benefits for a dependent spouse.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2005.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1960 to 
April 1964.

2.  The veteran submitted a claim for disability compensation 
benefits in November 1964.  He submitted a copy of his 
marriage certificate and a copy of a birth certificate for 
his child at that time.

3.  The veteran was granted service connection for a left eye 
disability and awarded a 30 percent disability rating in 
January 1965.

4.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now 38 U.S.C.A. § 1115) to provide additional 
compensation for dependents for any veteran with service-
connected disabilities rated not less than 30 percent.

5.  The veteran submitted a claim for service connection for 
hearing loss and tinnitus that was received at the RO on July 
28, 2003.

6.  The veteran submitted a claim for entitlement to 
additional compensation for a dependent spouse that was 
received at the RO on September 12, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 
2002, for additional compensation benefits for a dependent 
spouse have not been met.  38 U.S.C.A. §§ 5101, 5110, 5111, 
7722 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.114, 
3.151, 3.155, 3.400(p), 3.401(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from December 1960 to April 
1964.  He submitted his original claim for disability 
compensation benefits in November 1964.  The veteran reported 
that he was married and had a child on his claim for 
benefits.  He also submitted a copy of his marriage 
certificate and a birth certificate for the child.  The child 
was born in 1963.

The veteran was granted service connection for a left eye 
disability in January 1965.  He was awarded a disability 
rating of 30 percent.  He was notified of the rating action 
that same month.  The letter also contained a notice that a 
veteran could receive additional compensation for dependents 
if there were service-connected disability(ies) of 50 percent 
or more.  The veteran's 30 percent rating has remained in 
effect until the present time.

The veteran submitted a claim for education benefits in May 
1966.  He again reported that he was married, with one child.

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now renumbered as 38 U.S.C.A. § 1115) to 
provide additional compensation for dependents for any 
veteran with service-connected disabilities rated not less 
than 30 percent.  Prior to the enactment of this legislation 
a combined disability rating of not less than 50 percent was 
required for entitlement to additional compensation for 
dependents.  See 38 U.S.C.A. § 315 (1976).

In conjunction with the implementation of Pub. L. No. 95-479, 
the Department of Veterans Benefits (DVB) provided 
instructions to RO's to send notification of potential 
eligibility for a spousal increase to all veterans with 30 
through 49 percent disability ratings.  DVB Circular 21-78-
10, Implementation of Public Law 95-479 (October 18, 1978).  
The circular directed that a preprinted computer letter be 
sent to all veterans in receipt of compensation based on 30 
percent through 49 percent disability.  In the alternative, 
an RO would be responsible for furnishing notification 
similar to that in the letter.  

Exhibits attached to the circular show that one letter 
advised that there was a change in the law to allow for 
additional compensation for veterans rated between 30 and 49 
percent.  That letter advised that separate notification 
containing an application for the benefits would be sent.  A 
second exhibit showed a letter advising a veteran regarding 
the change in the law.  The letter further advised that, if 
the veteran wished to receive the additional compensation, he 
or she needed to complete the form on the reverse side of the 
letter.  Finally, the letter advised that, if the evidence 
was received before October 1, 1979, the increased payment 
would be from October 1, 1978.  If the evidence was received 
after October 1, 1979, the effective date would be the date 
of receipt of the evidence.

There is no indication in the claims file that the veteran 
was sent the notices referenced supra, such as copies of the 
letters.

The veteran submitted a claim for entitlement to service 
connection for hearing loss and tinnitus that was received at 
the RO on July 28, 2003.

The veteran later submitted a claim to add his spouse for 
additional compensation purposes in September 2003.  The 
veteran noted that he was rated as 30 percent disabled and 
that he had been married since he had been receiving VA 
compensation.  He asked that the award be made retroactive, 
and included a copy of a Certificate of Marriage showing his 
marriage in 1962.

The RO wrote to the veteran in October 2003.  He was sent a 
VA Form 686c, Declaration of Status of Dependents.  The 
letter advised the veteran that, presuming his spouse could 
be added, VA could not retroactively add her as a dependent 
prior to his date of claim.  The letter further advised that, 
if a veteran makes a claim for the additional compensation 
within one year of an award, a dependent may be added 
effective the date of the award.  The letter said that the 
veteran was advised about adding dependents in the 
notification letter from 1965.  The veteran returned the 
completed form in November 2003.

The RO awarded the additional compensation benefit for the 
veteran's spouse and notified him of the action in December 
2003.  The effective date was October 1, 2003.  This was 
based on receipt of the veteran's claim for the additional 
compensation in September 2003.

The veteran wrote to the RO in December 2003.  He noted that 
the 1965 RO letter advised that he had to have a 50 percent 
rating to claim additional compensation for dependents.  The 
veteran said that he should receive retroactive pay for his 
spouse and child back to the date of the award or back to the 
date of the change in the law.

The RO wrote to the veteran in February 2004.  The veteran's 
claim for an earlier effective date for the additional 
compensation for his dependent spouse was denied.  The 
decision explained that the first claim for the additional 
compensation was not received until September 2003.

The veteran submitted his notice of disagreement in March 
2004.  He included copies of the marriage and birth 
certificates that he submitted with his original claim in 
1964.  The veteran said that he should receive the additional 
compensation from October 1, 1978.  He also said that he was 
never advised that he could add his dependents for additional 
compensation.

The veteran's substantive appeal was received in September 
2004.  He acknowledged that he was not eligible for the 
additional compensation when he was first awarded his 30 
percent disability.  The veteran said that VA had evidence of 
his dependents when the law changed in October 1978.  

Associated with the claims file is a Decision Review Officer 
(DRO) conference report from November 2004.  The report noted 
that the veteran reopened his claim in July 2003 and that 
under 38 C.F.R. § 3.114(a), the veteran could be assigned an 
effective date for one year earlier of July 28, 2002. 

The DRO also prepared a post-determination memorandum in 
November 2004.  The DRO determined that the RO had committed 
clear and unmistakable error (CUE) in assigning the September 
2003 effective date for the award of additional compensation 
for dependents.  The DRO said that the effective date should 
have been based on receipt of the claim in July 2003 and back 
one year based on the liberalizing change in the law.  Thus 
an effective date of July 28, 2002.

The veteran testified at a Travel Board hearing in November 
2005.  The veteran said that VA filed a claim for disability 
compensation for him and his dependents in 1964.  He said VA 
denied the claim for his dependents but gave him a 30 percent 
rating.  He noted that he had to have a 50 percent rating to 
receive additional compensation for dependents.  He said he 
was at a VA office in 2003 to get his medical card updated.  
A VA employee did a check on his status and informed the 
veteran that, because he was 30 percent disabled, he was 
entitled to additional compensation for dependents.  He was 
also informed that the law had been changed in 1978.  The 
veteran said that he felt he was entitled to the additional 
compensation from October 1978 for both of his dependents.  
The veteran said that he submitted his claim for the 
additional compensation but was told he could only be paid 
for one year from the date of his claim.  He said the basis 
of the decision was explained in a letter but he did not 
understand the explanation.  The veteran said that VA had all 
of the paperwork regarding his dependents and his disability 
at the time the law changed.  He said he should have been 
notified of the change.  He said that his child would have 
been 15 at the time of the change in the law.  The veteran 
said that if VA had notified him of the change in the law he 
would have filed for the increase in compensation.  The 
veteran's spouse testified that she did not recall receiving 
anything in the mail regarding the change in the law.  

Analysis

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.151 (2005).  Section 
§ 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  An informal claim is any communication 
indicating an intent to apply for one or more benefits, and 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2005).  

In general, except as otherwise provided, the effective date 
of an award of compensation based on an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  The effective date for 
additional compensation for a dependent for compensation will 
be the latest of the following dates: (1) date of claim, 
which means date of veteran's marriage, if the evidence of 
the event is received within one year of the event; 
otherwise, date notice is received of the dependent's 
existence; (2) date dependency arises; (3) effective date of 
the qualifying disability rating; or, (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b) 
(2005).  

In this case, the veteran's claim for an earlier effective 
date turns on the application of the law as it applies to 
benefits authorized as the result of a liberalizing law or 
regulations.  The effective date provision of 38 U.S.C.A. § 
5110(g) (West 2002) is as follows:

Subject to the provisions of section 
5101 of this title, where 
compensation, dependency and 
indemnity compensation, or pension 
is awarded or increased pursuant to 
any Act or administrative issue, the 
effective date of such award or 
increase shall be fixed in 
accordance with the facts found but 
shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event 
shall such award or increase be 
retroactive for more than one year 
from the date of application 
therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g).

The provisions of 38 C.F.R. § 3.114 (2005) apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114 are assigned as 
follows:

(1) If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA 
more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the 
date of receipt of such request.

38 C.F.R. § 3.114(a) (2005); see also 38 C.F.R. § 3.400(p) 
(2005).

The facts in this case are not in dispute.  The veteran was 
not entitled to additional compensation for dependents when 
he was awarded his 30 percent disability in 1965.  The 
veteran did become eligible for the benefit when the law 
changed in October 1978.  At that time he was presumably 
eligible for compensation for both his dependent spouse and 
child.  The veteran did not file a claim for any VA benefit, 
after the 1978 change in the law, until July 28, 2003.  He 
specifically filed a claim for entitlement for additional 
compensation for his spouse in September 2003.  At the time 
the veteran filed his claim in 2003, his child was no longer 
eligible based on age and the veteran has not alleged any 
circumstances that would allow for consideration of his child 
as a dependent.  

Given the undisputed facts, and the applicable law, there is 
no basis to grant an earlier effective date that July 28, 
2002.  While the veteran may have become eligible for the 
additional compensation in October 1978, he was still 
required to submit a claim.  This is demonstrated both by the 
guidance provided in the DVB circular letters advising 
veterans that they must submit a claim, and by the statutes, 
regulations, and cases cited supra.

The veteran did not submit any type of a claim for VA 
benefits, after October 1, 1978, until July 28, 2003.  The RO 
originally assigned an effective date of September 12, 2003, 
based on receipt of a specific claim for additional 
compensation for a dependent spouse.  However, the RO 
determined that this was CUE and established an effective 
date one year prior to the receipt of the July 28, 2003, 
claim.  This was in accordance with the provisions pertaining 
to liberalizing laws.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  

In regard to the veteran's contentions that he never received 
notice of the change in the law, there is no basis to award 
an earlier effective date even if no notice was provided.  A 
similar fact pattern was addressed by the United States Court 
of Appeals for Veterans Claims (Court) in Gold v. Brown, 7 
Vet. App. 315 (1995).  The veteran there also contended that 
he did not receive notice of the October 1978 change in the 
law and he sought an earlier effective date for the award of 
additional compensation for dependents.  The Court held that 
neither the statute providing the change in the law, or 
38 U.S.C.A. § 5110(g) established a duty to notify potential 
beneficiaries of the change in law or of eligibility for a 
dependency allowance.  See Gold, 7 Vet. App. at 318.  

The Court did not decide the question of whether VA had a 
duty to notify a veteran under 38 U.S.C.A. § 7722 (West 2002) 
(formerly codified at 38 U.S.C.A. 241).  See Gold, 7 Vet. 
App. at 319.  Section 7722 imposes a duty upon VA to 
distribute information to eligible veterans and dependents 
regarding VA benefits and services to which they may be 
entitled.  These provisions require VA to inform individuals 
of their potential entitlement when: (1) they meet the 
statutory definition of "eligible veteran" or "eligible 
dependent" and (2) VA is or reasonably should be aware that 
they are potentially entitled to these benefits.  VA's duty 
to provide this assistance, however, only requires actions 
that are reasonable under the circumstances.  See VAOPGCPREC 
17-95.

In this case, there is no evidence to show that notice was 
sent to the veteran pursuant to 38 U.S.C.A. § 7722.  
(Presumption of regularity aside).  Regardless, VA's Office 
of General Counsel has determined that VA does not have any 
authority, apart from the Secretary's Section 503(a) 
equitable authority, to permit a retroactive award on the 
basis of VA's failure to provide such notice.  See VAOGCPREC 
17-95.  Moreover, the United States Court of Appeals for the 
Federal Circuit has held that a failure to notify under 
38 U.S.C.A. § 7722(b) and (c)(1) may not serve as the basis 
for awarding an effective date in contravention of the 
statute [38 U.S.C.A. § 5110(a)].  See Andrews (Holly) v. 
Principi, 351 F.3d 1134, 1137-1138 (Fed. Cir. 2003).  The 
legal concept of equitable tolling is not applicable to 
claims under 38 U.S.C.A. § 5110(g).  Id at 1138 (citing McCay 
v. Brown, 106 F.3d 1577, 1579 (Fed. Cir. 1997)).  Therefore 
there would be no basis to allow for an earlier effective 
date because of a lack of notice under 38 U.S.C.A. § 7722.

While the Board is highly sympathetic to the veteran's 
arguments, the Board is a forum of law not equity.  38 
U.S.C.A. § 7104 (West 2002).  The law binding the Board 
includes the precedent opinion of the General Counsel that 
effectively bars the Board from awarding benefits based upon 
any failure of the RO to follow DVB Circular 21-78-10 and the 
cases cited supra.  For these reasons the Board must 
reluctantly conclude that the veteran is not entitled to an 
effective date earlier than July 28, 2002, for additional 
compensation for his dependent spouse. 

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) or 38 C.F.R. 
§ 3.159.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 
17 Vet. App. 229 (2003).


ORDER

Entitlement to an earlier effective date than July 28, 2002, 
for the award of additional compensation for a dependent 
spouse is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


